Title: From Walter Hellen to John Quincy Adams, 9 July 1807
From: Hellen, Walter
To: Adams, John Quincy



Dear sir
Washington 9th: July 1807

As the British have blockaded the Chesapeak it has deprived us in this Quarter of any conveyance to Europe; will you therefore my dear sir be good enough to forward the enclosed letter by the first vessel going from your place to any part of Holland—as its early conveyance under present circumstances may be of considerable consequence to me—
You will observe from the Papers how indignant the people in this Quarter feel at the Outrage committed by the British at Norfolk; Our Executive however take things with more composure, & will I fully expect endeavor to persude us, that what has happened is for the best. Most of their own friends expected that Congress wou’d have been immediately convened, but it seems now, that we must first send to London to ascertain if they intended to kill our people or not; if they say it was not done intentionally, why I suppose we shall then be completely redress’d, at least in the opinion of our Rulers.
We shall expect to see you in when the Revenge returns wch. will I presume be in Novemr.
Yours most Affectionately
Walter Hellen